COURT
OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
NO. 2-03-068-CV
 
IN RE JANICE HAMPTON           
           
           
           
           
               
RELATOR
------------
ORIGINAL PROCEEDING
------------
MEMORANDUM OPINION(1)
------------
The court has considered relator's
petition for writ of mandamus and first amended motion for emergency relief and
is of the opinion that relief should be denied. Accordingly, relator's petition
for writ of mandamus and first amended motion for emergency relief are denied.
Relator shall pay all costs of this
original proceeding, for which let execution issue.
 
                                                                               
PER CURIAM
 
PANEL A: CAYCE, C.J.; DAY and HOLMAN, JJ.
               
HOLMAN, J. not participating
 
[DELIVERED MARCH 14, 2003]

1. See Tex. R. App. P. 47.4.